


Exhibit 10.1

 

DEBT SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

 

THIS DEBT SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE (this “Agreement”),
dated as of September 25, 2020, is entered into by and between E-Waste Corp., a
Florida corporation (the “Company”) and GEM Global Yield Fund LLC SCS, a company
organized and existing under the laws of Luxemburg (“GEM”).  The Company and GEM
may be referred to herein individually as a “Party” and collectively as the
“Parties.”

 

RECITALS

 

WHEREAS, GEM is the record holder and beneficial owner of 6,000,000 shares of
the Company’s common stock (the “Shares”), representing fifty (50%) percent of
the total outstanding shares of common stock of the Company; and

 

WHEREAS, contemporaneously with the execution of this Agreement, the Company,
GEM and Global Equity Limited, a company incorporated and existing under the law
of People’s Republic of China (“Global”), are entering into that certain Stock
Purchase Agreement, pursuant to which GEM will sell the Shares to Global (the
“Stock Purchase Agreement”); and

 

WHEREAS, GEM has made advances to the Company to pay certain expenses of the
Company, in the form of an unsecured loan, due on demand (the “Loan”), in the
aggregate amount of $447,451 (the “Outstanding Debt”), which remains due and
outstanding by the Company to GEM; and

 

WHEREAS, the Company has agreed to pay GEM the amount of $252,750 (the
“Settlement Amount”), and GEM has agreed to accept such Settlement Amount, as
full and complete payment and in full satisfaction of the total Outstanding
Debt; and

 

WHEREAS, the Parties desire to set forth the terms and conditions relating to
the satisfaction of obligations arising under the Loan, including as to the
payment of the Outstanding Debt, and any and all other documents, agreements and
instruments entered into by the Parties with respect to the Loan.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

1.         Effective Time; Settlement Payment.  This Agreement shall become
effective upon execution by the Parties, and the closing of the transactions
contemplated by the Stock Purchase Agreement (the “Effective Time”).  Pursuant
to the terms and subject to the conditions set forth in this Agreement, at the
Effective Time, the Company shall pay to GEM the Settlement Amount, as full and
complete payment of the total Outstanding Debt, and GEM shall accept the
Settlement Amount from the Company in full satisfaction of the total Outstanding
Debt, and the Company shall be discharged from any and all further obligations
arising under the Loan.

 

2.         Mutual Release.  For and in consideration of the covenants and
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, upon receipt of the  Settlement Amount and cancellation of the
Outstanding Debt due in connection with the Loan, each of GEM, on the one hand,
and the Company, on another hand, shall release, acquit,

 

- 1 -

--------------------------------------------------------------------------------




satisfy, and forever discharge the other party and its affiliates, employees,
agents, attorneys, and its successors and assigns (the “Released Parties”) from
any and all claims, actions, obligations, liabilities, demands and/or causes of
action, suits, debts, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, and demands whatsoever,
in law or in equity, of whatever kind or character, whether now known or
unknown, which such party has or might claim to have against the other party,
including with respect to the Outstanding Debt, arising or to arise under any
and all agreements or other arrangements, written or oral, in any manner
concerning the Released Parties (collectively, the “Claims”).  For the avoidance
of any doubt, by signing this Agreement, and accepting the consideration
provided herein and the benefits of it, GEM hereby acknowledges that it is
giving up forever any right to seek further monetary or other relief from the
Company. Notwithstanding anything to the contrary expressed or implied herein,
however, none of the foregoing released Claims shall include any claims against
a Released Party arising by reason of such Released Party’s breach of this
Agreement, and no remedies for any such breach are being released herein.

 

3.         Representations and Warranties by each Party.  Each Party represents
and warrants to the other Party, on the date of this Agreement and as of the
Effective Time, as applicable:

 

(i)        Such Party is an entity duly organized, registered and validly
existing under laws of its jurisdiction of incorporation and is in good standing
under such laws;

 

(ii)       Such Party has and will have all necessary power, authority and
capacity to enter into this Agreement and has taken all action necessary to
consummate the transactions contemplated hereby and to perform its obligations
hereunder;

 

(iii)      The person signing this Agreement has the authority to bind such
Party on behalf of which he is signing the Agreement, and this Agreement, when
duly executed and delivered, will constitute a legal, valid and binding
obligation of each such party, enforceable against each such party in accordance
with its terms; and

 

(iv)      None of the execution, delivery or performance of this Agreement, the
consummation of the transactions contemplated hereby, nor compliance by each
Party with any of the provisions hereof, will violate or conflict with any
agreement by which the each such Party is bound, and no notices to, declaration,
filing or registration with, approvals or consents of, or assignments by, any
persons or entities are necessary to be made or obtained by each such Party in
connection with the execution, delivery or performance of this Agreement.

 

4.         Representations and Warranties with respect to the Outstanding Debt.
 GEM hereby represents and warrants to the Company that, as of the date of this
Agreement:

 

(i)        The Outstanding Debt constitutes all of the obligations owed to GEM
by the Company;

 

- 2 -

--------------------------------------------------------------------------------




(ii)       The Company has not assigned the the Outstanding Debt which is in
full force and effect and constitutes a valid and existing claim against the
Company under the terms of the Loan, and no other party has any claim or
interest with respect to the Outstanding Debt; and

 

(iii)      GEM has delivered true and correct copies of all documents,
agreements, financing statements and other records evidencing the Outstanding
Debt to the Company.

 

5.         Final Disposition.  This Agreement is acknowledged to be a final and
binding disposition of any and all claims by the Parties against each other.
 Neither the negotiations preliminary to the signing of this Agreement nor its
acceptance shall be considered as an admission of wrongdoing or liability by any
Party hereto.

 

6.         Voluntary Agreement.  The Parties agree that they have read and
understand this Agreement, and that they are entering into this Agreement
voluntarily and without coercion, that they have had the opportunity to consult
with an attorney of their own choosing concerning the release contained in and
the terms of this Agreement, and that the release they have made and the terms
they have agreed to herein are knowing, conscious and with full appreciation
that they are forever foreclosed from pursuing any of the rights so waived.

 

7.         Covenant of Non-disparagement.  Each of the Parties covenants never
to disparage or speak ill of the other or any of their products, services,
affiliates, subsidiaries, officers, directors, employees or shareholders, and
will take reasonable steps to prevent, and will not knowingly permit, any of
their respective employees or agents from disparaging or speaking ill of such
persons.

 

8.         Confidentiality. Each party shall not disclose any of the terms or
conditions of this Agreement to any person, provided, however, that each party’s
obligations under this Section 7 to maintain such confidentiality shall not
apply to any information or documents that are in the public domain at the time
furnished by the other or that become in the public domain thereafter through
any means other than as a result of any act of the receiving party or of its
agents, officers, directors or stockholders which constitutes a breach of this
Agreement, or that are required by applicable law to be disclosed.

 

9.         Miscellaneous.

 

(i)        Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

(ii)       Governing Law. This Agreement is to be construed in accordance with
and governed by the internal laws of the State of New York without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York.

 

- 3 -

--------------------------------------------------------------------------------




(iii)      Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument. Signatures received by pdf shall be
deemed to be original signatures.

 

(iv)      Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(v)       Notices.  Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Agreement shall
be in writing and shall be conclusively deemed to have been duly given (a) if
delivered personally, when received, (b) if transmitted by facsimile or email,
on the date of transmission with receipt of a transmittal confirmation or (c) if
by courier service, on the second (2nd) business day following the date of
deposit with such courier service, or such earlier delivery date as may be
confirmed in writing to the sender by such courier service. A Party may change
or supplement the addresses given in the signature pages hereto, or designate
additional addresses, for purposes of this Section by giving the other party
written notice of the new address in the manner set forth above.

 

(vi)      Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

(vii)     Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties with respect to the subject
matter hereof and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.

 

 

[Remainder of Page Intentionally Omitted; Signature Page Follows]

 

 

- 4 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, being the duly authorized representatives
of the parties, have executed this Agreement as of the date set forth above.

 

 

 

E-WASTE CORP.

 

 

 

 

 

By:

/s/ Peter de Svastich

 

 

Name:  Peter de Svastich

 

 

Title:    President

 

 

 

 

 

 

 

GEM GLOBAL YIELD FUND LLC SCS

 

 

 

 

 

By:

/s/ Peter de Svastich

 

 

Name:  Peter de Svastich

 

 

Title:    Co-Manager

 

- 5 -

--------------------------------------------------------------------------------